DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
The following correspondence is a non-final Office Action for application no. 16/652,109 for a RISER CLAMP WITH A VIBRATION ISOLATION CLAMP, filed on 3/30/2020.  Claims 1-16 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RN 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ends" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-12, 15 and 16 are rejected for the same reasons as dependent on claim 1.
Claim 1 recites the limitation "the corresponding opposing clamp flange" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-12, 15 and 16 are rejected for the same reasons as dependent on claim 1. 
Claim 1 recites the limitation "the corresponding clamp flange" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-12, 15 and 16 are rejected for the same reasons as dependent on claim 1.
Regarding claim 1, the phrase “e.g.” or "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-12, 15 and 16 are rejected for the same reasons as dependent on claim 1.
Claim 1 contains the limitation regarding “it,” however, it is unclear to which member the term “it” refers.  Appropriate clarification is requested.  Claims 2-12, 15 and 16 are rejected for the same reasons as dependent on claim 1.
Regarding claim 1, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claims unclear.  The preamble in claim 1 clearly indicates that a subcombination is being claimed, e.g., "an isolation element for a riser clamp...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "an isolation element," the riser clamp being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said isolation element."
The problem arises when the riser clamp is positively recited within the body of the claim, such as, "said riser clamp having …" then going on to describe the specific structure of the riser clamp and the isolation element in relation to the riser clamp.  There is an inconsistency within the claim; the preamble indicates subcombination, while in at least one instance in the body of the claim there is a positive recital of structure indicating that the combination of an isolation element and a riser clamp are being claimed.  The examiner cannot be sure if applicant's intent is to claim merely the isolation element or the isolation element in combination with the riser clamp.  Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the isolation element alone or the combination of the 
Clamp 5 contains the term “the clamp flange,” however, there are several references to clamp flanges in claim 1 (“outwardly extending clamp flanges,” “the corresponding opposing clamp flanges,” “at least one of two opposing clamp flanges,” “at least one clamp flange” and “the corresponding clamp flange”) and therefore it is unclear to which clamp flange applicant is referring.  Claims 6 is rejected for the same reasons as dependent on claim 5.
Claim 6 recites the limitation "the slotted side" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the ends" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the corresponding opposing clamp flanges" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the opposing clamp flanges" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "said clamp flange" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "the ends" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "the corresponding opposing clamp flanges" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "the opposing clamp flanges" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "the corresponding clamp flange" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 contains the limitation regarding “it,” however, it is unclear to which member the term “it” refers.  Appropriate clarification is requested.  
Claim 14 recites the limitation "said clamp flange" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 contains the term “an underside,” however the term has already been introduced in claim 10.  It is confusing, therefore, whether applicant is referring to a new underside or the underside referenced in claim 10.  Appropriate clarification is requested. 
Allowable Subject Matter
Claims 1, 13 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 25, 2021